Dismiss and Opinion Filed July 9, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01396-CR
                                      No. 05-13-01397-CR
                                      No. 05-13-01398-CR

                            ELTON RAY CHATMAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
              Trial Court Cause Nos. F08-71830-H, F10-71100-H, F13-39543-H

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131396F.U05
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                        JUDGMENT

ELTON RAY CHATMAN, Appellant                        On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
No. 05-13-01396-CR         V.                       Trial Court Cause No. F08-71830-H.
                                                    Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                        Lang, Myers, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of July, 2014.
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                        JUDGMENT

ELTON RAY CHATMAN, Appellant                        On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
No. 05-13-01397-CR         V.                       Trial Court Cause No. F10-71100-H.
                                                    Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                        Lang, Myers, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of July, 2014.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

ELTON RAY CHATMAN, Appellant                      On Appeal from the Criminal District Court
                                                  No. 1, Dallas County, Texas
No. 05-13-01398-CR         V.                     Trial Court Cause No. F13-39543-H.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Lang, Myers, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of July, 2014.